NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

RICHARD K. INGLIS, as Special Trustee
                                   )
of the Trust Under the Last Will and
                                   )
Testament of Rosa B. Schweiker, dated
                                   )
February 2, 1961, BRUCE D.         )
BERLINGER, as the Individual Trustee
                                   )
of the Trust Under the Last Will and
                                   )
Testament of Rosa B. Schweiker, dated
                                   )
February 2, 1961, and MICHAEL R.   )
PRESLEY, as Individual Trustee of the
                                   )
Schweiker-Berlinger Irrevocable Life
                                   )
Insurance Trust,                   )
                                   )
              Petitioners,         )
                                   )
v.                                 )                       Case No. 2D18-486
                                   )
ROBERTA SUE CASSELBERRY, f/k/a     )
SUE C. BERLINGER,                  )
                                   )
              Respondent.          )
___________________________________)
Opinion filed June 15, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Elizabeth V. Krier,
Judge.

Robert M. Presley, and Michael R.
Presley, of Presley and Presley, P.A.,
Wellington, for Petitioner Berlinger,

John D. Kehoe, of Cheffy Passidomo,
P.A., Naples, for Petitioners Inglis and M.
Presley.

Robert A. Stok and Joshua R. Kon, of Stok
Folk + Kon, Aventura, for
Respondent.
PER CURIAM.


           Denied.


LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-